Citation Nr: 0021360	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of an umbilical hernia.

2.  Entitlement to a compensable evaluation for postoperative 
residuals of excision of an osteochondroma of the left 
humerus.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of burn scars to the neck.

4.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

For reasons that will become apparent, the issue of 
entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) will be addressed in 
the REMAND portion of this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Postoperative residuals of an umbilical hernia are 
manifested by slight tenderness of the scar on palpation, 
with no tissue loss, inflammation, disfigurement, limitation 
of skin motion, ulceration, or breakdown of the skin and no 
hernia recurrence.

3.  An April 1998 VA examination report noted a diagnosis of 
osteochondroma excision of the left humerus with no 
residuals.

4.  The veteran's left humerus scar was described as striae 
in appearance with depression and minimal tissue loss, 
without adhesions, keloids, edema, inflammation, tenderness, 
ulceration, breakdown of the skin, disfigurement, or 
limitation of skin movement.

5.  Residuals of burn scars to the neck are described as pale 
pink with some adherence of the skin when manipulating in all 
directions, without tenderness on palpation, tissue loss, or 
edema.  One scar was noted as red with irritation but no 
discharge. 

6.  An April 1998 VA mental examiner described the veteran's 
neck burn scars as moderately disfiguring.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of an umbilical hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (1999); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).

2.  The criteria for a compensable evaluation for 
postoperative residuals of excision of an osteochondroma of 
the left humerus have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 5202 
(19990; 38 C.F.R. §  4.118, Diagnostic Codes 7804, 7805 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of burn scars to the neck have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7800, 7801 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon induction 
examination dated in January 1968, the veteran's systems were 
clinically evaluated as normal with the exception of 
bilateral Osgood-Schlatter's disease in the knees.  Clinical 
records reflect that in January 1969, the veteran suffered 
first and second degree burns to his face and neck.  It was 
noted the veteran was hospitalized with an uneventful 
recovery.  Subsequent clinical records note the burns were 
healing well, although some swelling under the burns was 
noted.  A June 1969 clinical record noted one scar was still 
sensitive, slightly tender, and red.  A July 1969 clinical 
record noted the scars were keloidal and slightly tender, 
requiring plastic revision.  A September 1969 record notes 
that three keloid scars to the right anterior neck showed no 
response to steroid injection.  The veteran underwent 
surgical excision of the keloid in September 1969.  Dense 
keloidish scar tissue was noted.  In December 1969, the 
veteran underwent double Z-plasty revision of the neck scars.  
The incision was noted as well healed in February 1970.  

In August 1971, the veteran underwent excision of 
osteochondroma of the left humerus.  Physical examination of 
the left humerus on admission revealed a palpable exostosis 
of two by three centimeters.  Distal sensation, circulation 
and motor function were noted an intact.  A November 1971 
clinical record reflects an impression of an umbilical 
hernia.  The veteran underwent exploration of the umbilical 
area and revision of the hernia well.  Upon separation 
examination dated in November 1971, the veteran's systems 
were clinically evaluated as normal, with the exception of an 
incarcerated umbilical hernia and multiple scarring on the 
neck and chest.  

Upon VA examination dated in February 1977, the examiner 
noted two burn scars on the anterior neck extending on to the 
chest.  The scars were noted as nine centimeters by two 
centimeters and five centimeters by two centimeters.  There 
was no loss of underlying tissue.  The scars were noted as 
disfiguring.  An impression of residual scars of full 
thickness burns to the anterior neck, disfiguring, was noted.  

Upon VA examination dated in September 1972, the examiner 
noted three scars in the neck area as well healed, non-
tender, not keloidal, and not adherent.  There was no loss of 
underlying tissue.  The scars were noted as slightly 
disfiguring.  The examiner also noted a well-healed scar just 
below the umbilicus and no recurrence of an umbilical hernia.  
It was noted the removal of the osteochondroma of the left 
humerus remained asymptomatic.  A well-healed, nonsensitive, 
and non-adherent scar was noted over the medial and upper 
portion of the arm.  No irregularities were felt along the 
humerus.  It was noted the veteran was right-handed.  
Relevant diagnoses of burns of the neck and postoperative 
umbilical herniorrhaphy were noted.

In a January 1973 rating decision, the RO granted entitlement 
to service connection for residual burn scars to the neck, 
evaluated as 10 percent disabling, effective December 21, 
1971.  The RO also granted entitlement to service connection 
for postoperative residuals of an umbilical hernia and 
postoperative residuals of excision of osteochondroma of the 
left humerus, each evaluated as noncompensable, effective 
December 21, 1971. 

In an April 1977 letter, the RO indicated that the evidence 
did not warrant a change in the disability evaluation of the 
veteran's scars.  

A November 1997 VA outpatient treatment record notes an 
impression of keloid scars on the neck.  

Upon VA general medical examination dated in April 1998, the 
veteran complained of weakness and throbbing pain in his left 
arm.  It was also noted that he had to hold his arms in a 
certain position for extended periods of time in his 
occupation of court stenographer and this aggravated 
arthritis in his neck.  He reported sometimes feeling 
tenderness in his abdomen where the umbilical hernia was 
repaired.  The veteran noted that he was taking medication 
for high cholesterol and it aggravated the skin around his 
neck, making it more sensitive to sunlight.  Wearing tight 
shirts and shaving were also noted to aggravate the skin on 
his neck.  Physical examination revealed a three-centimeter 
horizontal scar on the distal umbilicus.  The scar was noted 
as well-healed, without adhesions, and skin colored.  Slight 
tenderness on palpation was noted.  There was no tissue loss, 
inflammation, edema, disfigurement, limitation in skin 
movement, ulceration, or breakdown of the skin.  The scar was 
noted as slightly elevated.

The examiner noted an eleven-centimeter by two-centimeter 
scar running vertically under the left arm.  It was noted as 
striae in appearance with depression and minimal tissue loss.  
It was noted as lighter than normal skin color.  The examiner 
noted no adhesions, no keloids, edema or inflammation, no 
tenderness, no ulceration or breakdown of the skin, no 
disfigurement, and no limitation of skin movement.  

On the upper chest, the examiner noted vertical scars having 
a "z" type appearance starting at the lower neck on the 
right side of the chest.  Vertical scar lengths were noted as 
1.5 centimeters, 2 centimeters, 1 centimeter, .5 centimeters, 
2 centimeters, and 3.5 centimeters.  The scars were noted as 
pale pink.  Two scars running horizontally through the 
vertical scars were noted as 3.5 centimeters and 5 
centimeters and pink.  On the left side of the lower neck 
there was a 3.5 centimeter slightly curved pink scar with 
puckering of the skin.  There was some adherence of the skin 
when manipulating the skin in all directions.  The 1.5 
centimeter scar was noted as red with irritation but no 
discharge.  There was no irritation noted on the other scars.  
There was no tenderness on palpation.  The scars were 
elevated.  The examiner noted no tissue loss and no edema.  
The scars were described as noticeable.  The examiner noted 
the initial injury was from third degree burns.  Radiology 
reports revealed a normal left humerus and degenerative disc 
disease at the levels of C4-5 and C5-6.  Relevant diagnoses 
of umbilical hernia repair with no residuals; osteochondroma 
excision of the left humerus with no residuals; burn scars of 
the neck with disfigurement; and degenerative disc disease of 
the cervical spine were noted.  

An April 1998 VA mental examination describes the veteran's 
burn scars as moderately disfiguring.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

I.  Postoperative Residuals of an Umbilical Hernia

Pursuant to 38 C.F.R. § 4.20 (1999), when a disability is not 
found with the rating schedule, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  The rating criteria do 
not specifically provide for an umbilical hernia.  However, 
diagnostic criteria are provided for an inguinal hernia. 

An inguinal hernia is rated pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7338, which provides for a noncompensable 
evaluation for a small reducible hernia or without true 
hernia protrusion.  A noncompensable evaluation is also 
warranted for a hernia that is not operated but remediable.  
A postoperative recurrent hernia readily reducible and well 
supported by truss or belt warrants a 10 percent evaluation.  
A 30 percent evaluation is warranted for a small 
postoperative recurrent hernia or unoperated irremediable 
hernia not well supported by truss or not readily reducible.  
A large postoperative recurrent hernia not well supported 
under ordinary conditions and not readily reducible, 
considered inoperable, warrants a 60 percent evaluation.  See 
38 C.F.R. § 4.114, Diagnostic Code 7338 (1999).  However, the 
record reflects no evidence of recurrence of the veteran's 
umbilical hernia.  The April 1998 VA examiner noted a 
relevant diagnosis of umbilical hernia repair with no 
residuals.  Thus, application of the aforementioned 
diagnostic criteria would not warrant assignment of an 
evaluation higher than the currently assigned 10 percent.

The rating criteria further provide that scars which are 
superficial, painful and tender on objective demonstration 
warrant a 10 percent evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  A 10 percent evaluation is the highest 
disability rating provided under this diagnostic code.  The 
medical evidence of record reflects a well healed scar with 
no adhesions upon VA examination dated in April 1998.  The 
examiner noted only slight tenderness on palpation.  There 
was no tissue loss, inflammation, disfigurement, limitation 
of skin motion, ulceration, or breakdown of the skin.  These 
findings are consistent with the September 1972 VA 
examination report which notes a well-healed scar with no 
recurrence of an umbilical hernia.  Thus, based upon the 
evidence of record, the Board finds no basis upon which to 
award an evaluation higher than the currently assigned 10 
percent.  

II.  Postoperative Residuals of Excision of an Osteochondroma 
of the Left Humerus

The veteran's postoperative residuals of excision of an 
osteochondroma of the left humerus is currently evaluated as 
noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7805, which provides that scars will be rated on limitation 
of function of the part affected.  

Limitation of motion of the arm is contemplated by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The rating schedule provides 
that a 20 percent evaluation is warranted for limitation of 
motion of the minor arm at shoulder level.  A 20 percent 
evaluation is also warranted for limitation of motion of the 
minor arm midway between the side and shoulder level.  
Limitation of motion of the minor arm to 25 degrees from the 
side warrants a 30 percent evaluation.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant or major.  The April 
1998 VA examination noted the veteran as right-handed.  Thus 
his disability involves his minor extremity.  See 38 C.F.R. 
§ 4.69 (1999).  However, the record is silent for any 
limitation of motion of the veteran's left arm.  Thus, 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5201 would 
not warrant the assignment of a compensable evaluation. 

Impairment of the humerus is contemplated by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202, which provides for compensable 
evaluations for moderate or marked deformity from malunion of 
the humerus, recurrent dislocation of the humerus, fibrous 
union of the humerus, nonunion of the humerus, and loss of 
the head of the humerus.  See 38 C.F.R. § 4,71a, Diagnostic 
Code 5202 (1999).  However, the record is silent for any 
evidence of deformity, dislocation, nonunion, fibrous union 
or loss of the head of the humerus.  Thus, contemplation of 
38 C.F.R. § 4.71a, Diagnostic Code 5202 is also not 
warranted.  

The April 1998 VA examination report noted a diagnosis of 
osteochondroma excision of the left humerus with no 
residuals.  This finding is consistent with the September 
1972 VA examiner's finding that the removal of the 
osteochondroma remained asymptomatic.  The record is silent 
for any evidence suggesting that the scar is tender or 
painful on objective demonstration.  Thus, contemplation of 
38 C.F.R. § 4.118, Diagnostic Code 7804, previously set 
forth, is also not warranted.  

The Board recognizes that the veteran has complained of 
weakness and throbbing pain in his left arm.  However, those 
complaints have not been attributed to the postoperative 
residuals of excision of an osteochondroma of the left 
humerus by any medical opinions of record.  The most recent 
medical examination noted no adhesions, keloids, edema, 
inflammation, tenderness, ulceration, breakdown of the skin, 
disfigurement, or limitation of skin movement.  The scar was 
noted as striae in appearance with depression and minimal 
tissue loss.  In light of the aforementioned evidence, the 
Board finds no basis upon which to assign a compensable 
evaluation for postoperative residuals of excision of an 
osteochondroma of the left humerus.

III.  Residuals of Burn Scars to the Neck

The veteran's residuals of burn scars to the neck are 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800.

Disfiguring scars of the head, face, or neck that are slight 
warrant a noncompensable evaluation.  A 10 percent evaluation 
is warranted for moderately disfiguring scars.  Scars which 
are severe, especially if producing a marked or unsightly 
deformity of the eyelids, lips, or auricles warrant a 30 
percent evaluation.  A 50 percent evaluation is warranted for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  The 
rating code further provides that when in addition to tissue 
loss and cicatrization, there is marked discoloration, color 
contrast, or the like, the 50 percent evaluation may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

The evidence of record reflects the veteran's neck burn scars 
are pale pink with some adherence of the skin when 
manipulating in all directions.  The April 1998 VA general 
medical examiner noted no tenderness on palpation, no tissue 
loss, and no edema.  One scar was noted as red with 
irritation but no discharge.  The examiner described the 
scars as noticeable.  The April 1998 VA mental examiner 
described the scars as moderately disfiguring.  Previous 
examinations had noted the scars as disfiguring or slightly 
disfiguring.  As there is no medical evidence of severe 
disfiguring scars producing marked or unsightly deformity, an 
evaluation in excess of 10 percent is not warranted.  
Furthermore, an additional 20 percent evaluation is not 
warranted, as the record shows no tissue loss or marked 
discoloration.  

The Board recognizes that third degree burn scars are also 
contemplated by 38 C.F.R. § 4.118, Diagnostic Code 7801, 
which provides that scars in an area or areas exceeding 6 
square inches warrant a 10 percent evaluation.  A 20 percent 
evaluation is warranted for an area or areas exceeding 12 
square inches.  An area or areas exceeding one-half square 
foot warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for an area or areas exceeding one 
square foot.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  
However, there is no evidence to suggest that the veteran's 
neck burns cover an area or areas exceeding 12 square inches.  
Thus, application of 38 C.F.R. § 4.118, Diagnostic Code 7801, 
would not warrant assignment of an evaluation in excess of 10 
percent.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of an umbilical hernia is denied.

Entitlement to a compensable evaluation for postoperative 
residuals of excision of an osteochondroma of the left 
humerus is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of burn scars to the neck is denied.



REMAND

The veteran is seeking entitlement to an evaluation in excess 
of 10 percent for PTSD.  A review of the record reflects that 
an April 1999 private psychological evaluation was sent to 
the Board by facsimile in August 1999.  The evaluation report 
appears to be relevant to the veteran's claim for an 
increased rating for PTSD.  A review of the record reflects 
that this evidence has not been reviewed by the RO.  Any 
pertinent evidence submitted by the veteran that is accepted 
by the Board must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case unless this procedural right is waived 
in writing by the veteran.  See 38 C.F.R. § 20.1304(c) 
(1999).  A review of the claims folder indicates that no such 
waiver has been received.

Additionally, the record reflects the veteran was last 
afforded a VA psychiatric examination in April 1998.  As the 
veteran contends that his PTSD symptoms have worsened, the 
Board is of the opinion that additional development of the 
record is needed to enable the Board to render a final 
determination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he has received treatment for 
his PTSD since April 1999.  After 
obtaining the necessary permission from 
the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.  

2.  The  RO should also arrange for the 
veteran to receive a psychiatric 
examination.  The examiner should 
identify all associated symptomatology or 
manifestations of the veteran's service-
connected PTSD.  Any necessary special 
studies should be accomplished.  The 
examiner is asked to express an opinion 
with respect to which of the following 
criteria best describes the veteran's 
psychiatric disability picture due solely 
to his service-connected PTSD:

(a)  Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; or

(b)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss; or

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as:  Flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands, 
impairment of short and long-term memory; 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing or 
maintaining effective work and social 
relationships; or

(d)  Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
and the inability to establish and 
maintain effective relationships; or

(e)  Total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought processes; or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominate based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (a through e above) that most 
closely reflects the veteran's overall 
symptomatology and level of disability 
due solely to his service-connected PTSD.  
A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The rationale for all 
conclusions should be provided.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
REMAND.  If not, the RO should implement 
corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of 10 percent for PTSD. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 


